                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

IAN V. JACOBS,

                    Plaintiff,                                   8:17CV362

      vs.
                                                                     ORDER
FAREPORTAL, INC.,

                    Defendant.


      After conferring with counsel, (Filing No. 149, audio file),

      IT IS ORDERED that as to Plaintiff’s proposed third-party subpoena to be served
on Corsearch, Inc., and Defendant’s objections thereto,

      1)     Document Request No. 3 is withdrawn with Plaintiff’s consent.

      2)     Document Request No. 6 shall be modified to request “Documents and
             communications with third parties acting by or on behalf of Fareportal
             relating to the Cheapo Mark or cheapo.com.”

      3)     Any documents produced by Corsearch in response to the subpoena shall
             be provided to Defendant’s counsel, and not directly to Plaintiff’s counsel.

      4)     With the foregoing modifications to the subpoena language, the subpoena
             may be served on Corsearch, Inc.

      5)     Upon receipt of any documents from Corsearch, Inc. in response to
             Plaintiff’s subpoena, defense counsel shall promptly review the documents
             and produce any unprivileged documents to Plaintiff’s counsel. If any
             documents are withheld from production to Plaintiff’s counsel by
             Defendant, defense counsel shall promptly contact the court and opposing
             counsel to discuss the procedure and schedule for resolving Defendant’s
             privilege and/or work product objections.


      March 20, 2019.                            BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
